FOR IMMEDIATE RELEASE Exhibit (a)(5)(B) Contact: Dave Farmer 508-293-7206 farmer_dave@emc.com EMC RECEIVES EUROPEAN COMMISSION APPROVAL FOR ACQUISITION OF IOMEGA HOPKINTON, Mass.—June 2, 2008—EMC Corporation (NYSE: EMC), the world leader in information infrastructure solutions, today announced that it received approval by the European Commission for the acquisition of Iomega Corporation (NYSE:IOM). The European Commission approved the transaction without conditions. This satisfies the condition to the tender offer related to European Commission regulatory approval and is the last regulatory approval that is a condition to the tender offer. As previously announced, the tender offer is scheduled to expire on Friday, June 6, 2008 at 5:00 p.m., Eastern Daylight Time, unless the tender offer is further extended. Additional Information and Where to Find It This press release is not an offer to purchase, a solicitation of an offer to purchase or a solicitation of an offer to sell any of the Shares. The solicitation and the offer to buy shares of Iomega common stock is being made pursuant to the Offer to Purchase and related materials that EMC and Emerge Merger Corporation filed with the U.S. Securities and Exchange Commission (the "SEC") on April 24, 2008. EMC and Emerge Merger Corporation filed a Tender Offer Statement on Schedule TO containing an Offer to Purchase, forms of letters of transmittal and other documents relating to the tender offer, and Iomega filed a Solicitation/Recommendation Statement on Schedule 14D-9 with respect to the tender offer. EMC, Emerge Merger Corporation and Iomega mailed these documents to the stockholders of Iomega. These documents contain important information about the tender offer and stockholders of Iomega are urged to read them carefully. Investors and stockholders of Iomega are able to obtain a free copy of these and other documents filed by Iomega or EMC with the SEC at the website maintained by the SEC at www.sec.gov. In addition, the Offer to Purchase and related materials may be obtained for free by directing such requests to EMC Corporation at 176 South Street, Attention: Office of the General Counsel, Hopkinton, MA 01748. Investors and stockholders may obtain a free copy of the Solicitation/Recommendation Statement on Schedule 14D-9 and such other documents from Iomega by directing requests to Iomega at 10955 Vista Sorrento Parkway, Attention: Corporate Secretary and General Counsel, San Diego, CA For additional information, please contact the information agent for the offer. The Information Agent for the offer is: 470 West
